10/13/2020
        IN THE COURT OF CRIMINAL APPEALS OF TENNESSEE
                         AT KNOXVILLE
                           Assigned on Briefs June 23, 2020

               DEMETREE HARRIS v. STATE OF TENNESSEE

                  Appeal from the Criminal Court for Knox County
                        No. 113870    Bob R. McGee, Judge


                             No. E2019-01827-CCA-R3-PC


The Petitioner, Demetree Harris, appeals as of right from the Knox County Criminal
Court’s denial of his petition for post-conviction relief, wherein he challenged his two
guilty-pleaded convictions for aggravated robbery. See Tenn. Code Ann § 39-14-402. The
Petitioner contends that he entered an unknowing and involuntary guilty plea as a result of
the ineffective assistance of defense counsel because the Petitioner had not reviewed all of
the discovery materials. Following our review, we affirm the judgment of the post-
conviction court.

 Tenn. R. App. P. 3 Appeal as of Right; Judgment of the Criminal Court Affirmed

D. KELLY THOMAS, JR., J., delivered the opinion of the court, in which JAMES CURWOOD
WITT, JR., and ROBERT H. MONTGOMERY, JR., JJ., joined.

J. Liddell Kirk, Knoxville, Tennessee, for the appellant, Demetree Harris.

Herbert H. Slatery III, Attorney General and Reporter; Renee W. Turner, Senior Assistant
Attorney General; Charme P. Allen, District Attorney General; and TaKisha Fitzgerald,
Assistant District Attorney General, for the appellee, State of Tennessee.

                                        OPINION
                              FACTUAL BACKGROUND

       On December 1, 2017, the Petitioner pled guilty in case number 111958 to two
counts of aggravated robbery, Class B felonies, with an agreed-upon twelve-year sentence
in each count as a Range II, multiple offender, at eighty-five percent service. The plea
agreement form noted that the Petitioner would also submit to a violation of probation
related to case number 106759, in which the Petitioner was serving an eight-year
probationary sentence for unlawful possession of a firearm. By agreement of the parties,
the twelve-year sentences would be served concurrently with one another and the violation
of probation and consecutively to a federal judgment in case number 3:14-CR-00163-001-
PLR-CCS.

        The factual basis articulated by the State at the guilty plea hearing indicated that on
August 14, 2017, the Petitioner entered Jimmy’s Market in Knox County, where a
surveillance camera captured footage of him. Exterior surveillance cameras documented
that after the Petitioner left the market, he returned to his car, exited the car with a gun, and
approached a car in which Taylor McCall and Kira Weaver (“the victims”) were sitting.
The victims were expected to testify that the Petitioner used the handgun to demand
“property.” The victims gave the Petitioner their respective cell phones because they were
in fear for their safety. Later police review of the store surveillance cameras led to the
Petitioner’s being identified as the perpetrator. Defense counsel and the Petitioner declined
to add or correct any facts to this version of events, and the Petitioner denied that he wanted
to say anything in response.

        At the plea hearing, the trial court asked the Petitioner whether he was under the
influence of any medications or drugs that might impair his ability to understand the
proceedings, which he denied. The Petitioner affirmed that he understood the sentence,
including its running concurrently with his probation violation in case number 106759 and
consecutively to his federal sentence. He further affirmed that he had read the plea
agreement, reviewed it with his attorney, and understood it. The court explained the
Petitioner’s right to a jury trial, to confront witnesses, to testify or choose not to testify, and
to have his case reviewed1 by the grand jury; the Petitioner averred that he understood he
was waiving these rights by pleading guilty. The Petitioner affirmed that he was pleading
guilty freely, voluntarily, and knowingly, without threats or promises having been made to
him. He agreed that he was guilty of the charges and that he was satisfied with defense
counsel’s representation. The Petitioner declined to ask any questions of the court.

      The trial court accepted the guilty plea, revoked the Petitioner’s probation in case
number 106759, and imposed the agreed-upon twelve-year sentence in case number
111958. No direct appeal was filed.

       On September 10, 2018, the Petitioner filed a timely pro se post-conviction petition
alleging that he entered an unknowing and involuntary guilty plea and that he received the
ineffective assistance of defense counsel. The post-conviction court appointed post-
conviction counsel, who filed an amended petition on July 17, 2019. Relevant to this
appeal, the Petitioner argued that defense counsel rendered ineffective assistance by failing
to provide the Petitioner with all of the discovery materials.



1
    The Petitioner was charged by information in this case.

                                                     -2-
         At the September 12, 2019 post-conviction hearing, the Petitioner testified that
defense counsel represented him in General Sessions Court and that counsel visited him
three times in four months. Although the Petitioner claimed that he “never saw copies of
[his] motion [for] discovery,” he stated that counsel described a surveillance recording,
which showed the Petitioner inside the convenience store. The Petitioner stated that when
he was in jail, he asked counsel multiple times to show him the recording. The Petitioner
acknowledged that a police detective previously showed him this recording; counsel,
however, told the Petitioner that the recording “wasn’t available or he wasn’t able to show
it to [the Petitioner] at the time because of certain things and stipulations.” The Petitioner’s
family also wanted to see the recording. The Petitioner testified that counsel later described
an additional surveillance recording from outside of the convenience store in which the
Petitioner was holding a gun. The Petitioner said that when he asked counsel what was
depicted in the second recording, counsel responded that the Petitioner was “like Boys In
The Hood.” The Petitioner asserted that he never saw counsel again after that conversation,
and he did not recall whether counsel ever told him that the two victims could identify him.
After the Petitioner entered his guilty plea and was transferred to the Tennessee Department
of Correction (TDOC), the Petitioner spoke to his wife, who told him that counsel had sent
her the discovery materials and that she would review them with the Petitioner.

        The Petitioner testified that when he spoke to counsel about the charges, counsel
“kept talking about this . . . gun.” The Petitioner stated that no gun was recovered, that he
allowed the police to search “everything [he] had,” and that counsel was aware that the
Petitioner denied having used a gun. Counsel also discussed possible federal charges
related to the gun, which affected the plea negotiations. The first plea offer counsel
conveyed to the Petitioner was for eight years “at a certain percentage, but [then] . . . other
things . . . came about.” The Petitioner noted that because the firearm charge was ultimately
dismissed, one of the Class B felony charges was “reduced” to a Class C felony2 and that
the Petitioner expected to receive probation. The Petitioner stated that he had previous
state and federal firearm convictions, for which he went to federal prison and “received
relevant conduct for that, eight years at [thirty] percent, unsupervised probation.”3 The
Petitioner said that after the firearm charge in the present case was dismissed,4 counsel
returned and conveyed a plea offer of twelve years at eighty-five percent service, which
would be served consecutively to the previous federal charge and concurrently with the



2
  The record does not reflect that either conviction was reduced to a Class C felony as a result of the plea
agreement.
3
  The record reflects that the Petitioner’s eight-year sentence related to Knox County case number 106759,
not his federal case.
4
  The record does not indicate whether the Petitioner was ever formally charged with a firearm offense in
case number 111958; there is no judgment in the record reflecting a dismissed charge.

                                                    -3-
revocation of his state probation. The Petitioner commented that the prosecutor “was nice
enough to do that for [him].”

        The Petitioner testified that he waived his right to a preliminary hearing in exchange
for receiving discovery. The Petitioner said that if he had viewed all of the discovery
materials, he would not have pled guilty because he “could possibly have beaten” the
charges. The Petitioner stated that he was worried about not seeing his children after
defense counsel repeatedly warned him that he was facing “[fifteen] to life” in federal
prison. When asked whether he understood the twelve-year sentence to refer to a
probationary sentence rather than a sentence in confinement, the Petitioner responded, “I
was . . . thinking about the probation part was the eight years. That’s all I kept hearing, the
eight, eight, eight, because the gun was dismissed.”

        When asked if he understood that pleading guilty to aggravated robbery involved a
mandatory “sentence to serve,” the Petitioner testified that he understood it “after the fact.”
However, upon further questioning, the Petitioner admitted that he knew at the guilty plea
hearing that he would go to prison for twelve years. The Petitioner stated that he learned
this fact the night before the plea hearing and when he arrived at court, “it was supposed
to be for the eight years on probation, but . . . it was a bunch of other things that” were
included in the plea. The Petitioner characterized the “other things” as being in “the past,”
and he declined to discuss them further.

       The Petitioner agreed that at the time he pled guilty, he had seen the surveillance
recording from inside the store but had not seen the recording from outside the store. When
asked whether he reviewed the victims’ police statements, the Petitioner responded that he
did not know who the victims were, that defense counsel told the Petitioner the victims’
names, and that counsel conveyed that the victims claimed the Petitioner robbed them. The
Petitioner recalled counsel’s telling him that the victims described the robber as a “black
male with a black shirt and some black pants.” The Petitioner noted that the robbery
occurred in a high-crime area, that he had “distinctive features,” and that the victims’
description was too general to be able to identify him.

        The Petitioner testified that he accepted the plea offer because the prosecutor had “a
reputation” and that he felt the prosecutor was doing him a “big favor” by offering him
twelve years at eighty-five percent. The Petitioner stated that he cared for his children, but
not for the four mothers of his children, and that the prosecutor “[s]aved [his] life” by
enabling him to go to prison but “still have enough youth to go down there and make it
home.” The Petitioner said that he would “never throw [the prosecutor] under the bus” and
that he thanked her after the plea hearing for allowing him to avoid a life sentence in federal
prison.



                                              -4-
        The Petitioner testified that defense counsel advised him to accept the plea
agreement. The Petitioner stated that during his last meeting with counsel, counsel
conveyed the twelve-year offer; the Petitioner was reluctant to accept it and expressed a
wish to proceed to trial; and counsel told the Petitioner that he would withdraw from the
case if the Petitioner went to trial. The Petitioner stated that he did not have much money
but that he felt he had a “better chance” with a retained attorney rather than a public
defender; he agreed that the prospect of counsel’s quitting influenced his decision to accept
the plea.

       The Petitioner testified that defense counsel told the Petitioner’s wife and his
mother-in-law different things than he told the Petitioner, but he did not specify what they
were told. The Petitioner noted that his wife and mother-in-law were “not literate to the
legal system.” When asked whether he would have accepted the plea offer if he had seen
the outside surveillance recording, the Petitioner responded that he had never seen it, and
he expressed skepticism that it existed. He said, though, that counsel sent the recording to
the Petitioner’s “girl.”

       The Petitioner affirmed that he understood the consequences of the post-conviction
court’s vacating his plea agreement, including the possibility that the federal government
could pursue a firearm charge against him and that the trial court could order his new
sentence to run consecutively to his violation of probation. The Petitioner noted,
“[W]ithout a gun, how can [they] prosecute me with a gun charge?” He stated that he did
not know what the State’s evidence was and that he never saw his “motion of discovery.”
The Petitioner requested that the post-conviction court reinstate his original charges.

       On cross-examination, the Petitioner testified that in his pro se petition, he claimed
to have been threatened by the State before his plea; he explained that the threat to which
he referred was the prospect of a life sentence. When asked whether he committed the
robberies or used a gun, the Petitioner responded that he did not remember the relevant
events because he had paranoid schizophrenia. He noted again that no gun was in evidence.
He acknowledged that because of his criminal history, he was a Range II offender and that
the range of punishment for his aggravated robbery convictions was between twelve and
twenty years.

       The Petitioner testified that he did not know that because he had entered an
“information plea,” he was not entitled to discovery. The Petitioner acknowledged the
prosecutor’s statement that defense counsel obtained copies of the surveillance recordings
“before he was entitled to them.” The Petitioner agreed that when he pled guilty, he
understood the terms of the plea agreement, that he was happy with the plea agreement,
and that after he went to prison, he filed the post-conviction petition because he wanted to
go home and see his children.


                                             -5-
       Defense counsel testified that after he began representing the Petitioner, they
discussed the witnesses and the Petitioner’s wish to obtain the surveillance recordings in
order to “make a more accurate plea.” The State subsequently agreed to provide counsel
with the surveillance recordings. Counsel stated that the Petitioner instructed him to show
the surveillance recordings to his wife so that she could relay their contents to the
Petitioner. The Petitioner’s wife viewed the recordings in counsel’s office. Upon
questioning by the post-conviction court, counsel agreed that the Petitioner instructed him
to show the recordings to his wife and not to him. The Petitioner interjected at this point
to ask why he would say such a thing, and he stated that his wife never saw the recordings.

       Defense counsel testified that in the surveillance recordings, which reflected camera
angles inside and outside the market, the Petitioner entered the market, bought beer and
cigarettes, left the store and returned to his car, drove away, came back and parked, exited
his car while holding a gun, brandished the gun, walked to the victims’ car, and held his
hand out. The victim handed him their cell phones, and the Petitioner returned to his car
and drove away. The remainder of the recordings showed the victims’ running inside the
market and writing down a license plate number. Counsel affirmed that the Petitioner was
recognizable in the recordings. Counsel said that he described the recordings’ contents to
the Petitioner.

        Defense counsel testified that he also interviewed one of the victims, who told him
that she recognized the Petitioner because they lived in the same apartment complex.
Counsel did not remember whether the victims gave written police statements. Counsel
stated that he discussed with the Petitioner that one of the victims could identify him. He
noted that the State’s investigator spoke to both victims.

        Defense counsel testified that when he discussed pleading guilty with the Petitioner,
he considered “the whole” of what the Petitioner faced. Counsel explained that as a Range
II offender, the Petitioner faced a sentence of twelve to twenty years on each count, and
that federal charges could result in either a five-year mandatory minimum or a range of
fifteen years to life. Counsel noted that the aggravated robbery sentences could have been
ordered to be served consecutively. Counsel agreed that the eventual plea agreement
included a declination to prosecute from the federal authorities, a minimum sentence of
twelve years on each count, and concurrent service of both counts and the probation
violation. In counsel’s opinion, the agreement “saved [the Petitioner] at least” twenty-
seven years. Counsel stated that although the Petitioner was receptive to the plea offer, he
inquired about the possibility of probation. Counsel said that he conveyed to the Petitioner
that with a Class B felony, he was not eligible for probation.

       Defense counsel testified that the State never recovered a firearm in the Petitioner’s
case; he did not know whether the victims’ cell phones were ever recovered. Counsel
denied telling the Petitioner that he would withdraw if the Petitioner chose to go to trial.

                                             -6-
Counsel stated that he told the Petitioner that he did not “see a defense” to be pursued at
trial given the evidence. Counsel denied that the Petitioner expressed any reservations
about accepting the plea offer at the time he pled guilty.

        The post-conviction court made oral findings of fact and conclusions of law. The
court found that defense counsel offered to show the Petitioner the surveillance recordings
and that the Petitioner asked counsel to instead show them to his wife. The court noted
that this request corroborated the Petitioner’s testimony that he did not trust his own
memory and that the Petitioner did not remember committing the crime. The court found
that counsel obtained “about the best result you [could] get for that charge” and that the
Petitioner “couldn’t have gotten much better service from a lawyer.” The court concluded
that the evidence did not indicate that the Petitioner was deprived of any constitutional
right, noting that the trial court performed its customary and “thorough” plea colloquy to
establish that the Petitioner understood what he was doing. The court stated, “If this was
an information, he obviously knew there was no . . . discovery that he had seen.” The court
concluded that the Petitioner had not established by clear and convincing evidence that a
constitutional right was violated, and it dismissed the petition. The Petitioner timely
appealed.

                                        ANALYSIS

        The Petitioner contends that he entered an involuntary and unknowing guilty plea
as a result of receiving the ineffective assistance of defense counsel, arguing that counsel
failed to communicate the victims’ identity and show the Petitioner all of the surveillance
recordings. The Petitioner also indicates that he was confused about why he was facing
prosecution for a firearm-related offense when “no firearm was recovered from him or in
evidence (other than the images from the videos).” The Petitioner argues that as a result
of this lack of communication, he did not receive “sufficient information about the State’s
evidence to make a knowing and voluntary decision [to plead guilty], despite that
information being in the possession” of counsel. The State responds that counsel was not
deficient, that the Petitioner was not prejudiced, and that the guilty plea was knowingly
and voluntarily entered.

       The burden in a post-conviction proceeding is on the petitioner to prove his
allegations of fact supporting his grounds for relief by clear and convincing evidence. Tenn.
Code Ann. § 40-30-110(f); see Dellinger v. State, 279 S.W.3d 282, 293-94 (Tenn. 2009).
On appeal, we are bound by the post-conviction court’s findings of fact unless we conclude
that the evidence in the record preponderates against those findings. Fields v. State, 40
S.W.3d 450, 456 (Tenn. 2001). Additionally, “questions concerning the credibility of
witnesses, the weight and value to be given their testimony, and the factual issues raised
by the evidence are to be resolved” by the post-conviction court. Id. However, we review


                                             -7-
the post-conviction court’s application of the law to its factual findings de novo with no
presumption of correctness. Id. at 457.

       Criminal defendants are constitutionally guaranteed the right to effective assistance
of counsel. Dellinger, 279 S.W.3d at 293 (citing U.S. Const. amend. VI; Cuyler v. Sullivan,
446 U.S. 335, 344 (1980)). When a claim of ineffective assistance of counsel is made
under the Sixth Amendment to the United States Constitution, the burden is on the
petitioner to show (1) that counsel’s performance was deficient and (2) that the deficiency
was prejudicial. Strickland v. Washington, 466 U.S. 668, 687 (1984); see Lockhart v.
Fretwell, 506 U.S. 364, 368-72 (1993).

       Deficient performance requires a showing that “counsel’s representation fell below
an objective standard of reasonableness,” despite the fact that reviewing courts “must
indulge a strong presumption that counsel’s conduct falls within the wide range of
reasonable professional assistance.” Strickland, 466 U.S. at 688-89. Prejudice requires
proof of “a reasonable probability that, but for counsel’s unprofessional errors, the result
of the proceeding would have been different.” Id. at 694. “Because a petitioner must
establish both prongs of the test, a failure to prove either deficiency or prejudice provides
a sufficient basis to deny relief on the ineffective assistance claim.” Goad v. State, 938
S.W.2d 363, 370 (Tenn. 1996). The Strickland standard has been applied to the right to
counsel under article I, section 9 of the Tennessee Constitution. State v. Melson, 772
S.W.2d 417, 419 n.2 (Tenn. 1989).

        As to the prejudice prong, in the context of a guilty plea, the effective assistance of
counsel is relevant only to the extent that it affects the voluntariness of the plea. Therefore,
to satisfy the second prong of Strickland, the petitioner must show that “there is reasonable
probability that, but for counsel’s errors, he would not have [pled] guilty and would have
insisted on going to trial.” Hill v. Lockhart, 474 U.S. 52, 59 (1985); see Walton v. State,
966 S.W.2d 54, 55 (Tenn. Crim. App. 1997).

       When analyzing the voluntariness of a guilty plea, we look to the federal standard
announced in Boykin v. Alabama, 395 U.S. 238 (1969), and the state standard set out in
State v. Mackey, 553 S .W.2d 337 (Tenn. 1977). See State v. Pettus, 986 S.W.2d 540, 542
(Tenn. 1999). In Boykin, the United States Supreme Court held that there must be an
affirmative showing in the trial court that a guilty plea was voluntarily and knowingly given
before it can be accepted. 395 U.S. at 242. Similarly, our supreme court in Mackey
required an affirmative showing of a voluntary and knowledgeable guilty plea. Pettus, 986
S.W.2d at 542. A plea is not “voluntary” if it results from ignorance, misunderstanding,
coercion, inducements, or threats. Blankenship v. State, 858 S.W.2d 897, 904 (Tenn. 1993).
In order to find that the plea was entered “intelligently” or “knowingly,” Boykin requires
that the trial court “canvass[ ] the matter with the accused to make sure he has a full


                                              -8-
understanding of what the plea connotes and of its consequences.” Blankenship, 858
S.W.2d at 904 (quoting Boykin, 395 U.S. at 244) (emphasis in original).

       The courts have recognized that “the decision to plead guilty is often heavily
influenced by the defendant’s appraisal of the prosecution’s case against him and the
likelihood of securing leniency through a plea bargain.” See id. (quoting Brown v. Perini,
718 F.2d 784, 786 (6th Cir. 1983)). There are a number of circumstantial factors that
should be considered when examining the voluntariness of a guilty plea. Id. These factors
include (1) the defendant’s relative intelligence; (2) his familiarity with criminal
proceedings; (3) whether he was represented by competent counsel and had the opportunity
to confer with counsel about alternatives; (4) the advice of counsel and the court about the
charges against him and the penalty to be imposed; and (5) the defendant’s reasons for
pleading guilty, including the desire to avoid a greater penalty in a jury trial. Id. at 904-05.

       The post-conviction court found that counsel obtained copies of the State’s
evidence, that counsel reviewed the recordings and explained their contents to the
Petitioner, and that counsel showed the recordings to the Petitioner’s wife at the
Petitioner’s request. The court found that counsel’s testimony in this regard corroborated
the Petitioner’s testimony regarding the Petitioner’s mental illness and its negative effect
on his memory. Counsel also testified that the Petitioner’s face was identifiable in the
surveillance recordings, as was his brandishing a handgun at the victims, and that counsel
communicated these facts to the Petitioner. We note that the Petitioner acknowledged
during his testimony that he had seen the first surveillance recording during his police
interview, that counsel described the surveillance recordings to him, and that counsel
showed the Petitioner’s wife the recordings.

         The post-conviction court also found that defense counsel interviewed one of the
victims and conveyed to the Petitioner that she could identify him. The Petitioner himself
testified that counsel told him the victims’ identities and that they claimed he had robbed
them. The Petitioner’s skepticism of the victims’ ability to identify him and how the State
could prosecute him without a physical gun in evidence notwithstanding, his testimony was
largely consistent with that of counsel when describing what evidence he and counsel
discussed.

        The post-conviction court noted that because the Petitioner had not been charged by
indictment or presentment, only by information, he was not yet entitled to discovery and
that counsel was nevertheless able to obtain the recordings from the State. The court found
that the Petitioner “couldn’t have gotten much better service from a lawyer” and concluded
that counsel provided effective assistance. The record does not preponderate against the
court’s findings.



                                              -9-
       We note that although the Petitioner states in his argument, which is less than one
page in total, that he was “primarily contemplating the potential sentencing he could face
if he was convicted of the robberies and of possessing the firearm, in state and federal
proceedings, rather than knowingly evaluating the strength of the State’s evidence of guilt,”
the Petitioner does not indicate why viewing the exterior surveillance recordings would
have caused him to reject the plea offer. He states only that counsel had reviewed the
available evidence, “[y]et the [Petitioner] had not seen all of the video files.” The Petitioner
was informed that the recording clearly showed his face and his brandishing a gun at the
victims, which according to counsel was an accurate description. If the Petitioner had
viewed all of the recordings personally, it does not appear that anything therein would
reasonably have led him to believe he would be acquitted at trial. The record reflects, and
the post-conviction court found, that counsel provided the Petitioner with a comprehensive
summary of the overwhelming evidence against him.

       We also note that the potential sentencing in this case was an important
consideration, that the Petitioner faced a maximum sentence of twenty years in each
aggravated robbery count, that the Petitioner could have been subject to consecutive
sentencing, and that the federal authorities could also have prosecuted him on a firearm
charge. In contrast, the plea agreement counsel negotiated allowed the Petitioner the
opportunity to be released from prison in enough time for him to continue a relationship
with his children. As the Petitioner acknowledged when he expressed his gratitude to the
prosecutor, the plea agreement was very beneficial to him. The Petitioner has not proven
that counsel’s performance was deficient or that he was prejudiced.

       Relative to whether the Petitioner entered a knowing and voluntary guilty plea, the
post-conviction court correctly found that a thorough plea colloquy was conducted in the
Petitioner’s case and that the Petitioner affirmed under oath that he understood the rights
he was waiving and the consequences of his plea and that he was satisfied with counsel’s
representation. The Petitioner had the opportunity to ask questions of the trial court and
declined. The Petitioner testified that on the day of the plea, he understood the plea
agreement and that he was happy with it. He stated that after going to prison, he filed the
post-conviction petition out of a desire to see his children. The record does not reflect that
the Petitioner’s plea was unknowing or involuntary, and he is not entitled to relief on this
basis.

                                       CONCLUSION

       Upon consideration of the foregoing and the record as a whole, the judgment of the
post-conviction court is affirmed.

                                                    _________________________________
                                                    D. KELLY THOMAS, JR., JUDGE

                                             -10-